399 F.2d 638
Allen F. BARKER, Donald Steven Hill, Thomas Malone, Terry Miller, Charles E. Newbold, Carmen Pilgrim, Alonzo Saunders, Albert Smith, Sharon Maria Smith, and Alan Scott Tucker, Individually and in Behalf of All Those Similarly Situated, Appellants,v.Wendell G. HARDWAY, President of Bluefield State College; J. I. Turner, Dean of Men of Bluefield State College; Wanda Moore, Dean of Women of Bluefield State College; and West Virginia State Board of Education, a Public Body Corporate, Appellees.
No. 12600.
United States Court of Appeals Fourth Circuit.
Argued August 26, 1968.
Decided September 3, 1968.

Herbert H. Henderson, Huntington, W. Va., and Lewis M. Steel, New York City, (Robert L. Carter and Anne Gross Feldman, New York City, on brief) for appellants.
Leo Catsonis, Asst. Atty. Gen., of West Virginia (Jerome Katz, Bluefield, W. Va., Special Counsel, on brief) for appellees.
Before HAYNSWORTH, Chief Judge, and WINTER and BUTZNER, Circuit Judges.
PER CURIAM:


1
After the appellants, students at Bluefield State College, violently protested the policies of the college's administrative officers, they were suspended. The district judge refused to order their reinstatement setting forth his reasons in an opinion which we find to be supported by the record and to apply correct principles of law. Barker v. Hardway, 283 F. Supp. 228 (S.D.W.Va.1968).


2
We believe the district judge correctly concluded that the administrative appeals which the college afforded the students satisfied the requirements of due process of law. In any event, the district judge granted them a plenary, de novo hearing with counsel. It was upon evidence received at this hearing that he based his own findings concerning the conduct that lead to their suspension. The proceedings in the district court render moot the students' contention that they were denied due process at the college level.


3
Affirmed.